DETAILED ACTION
This Office action response to a Request for Continued Examination filed on 05/13/2022. Claims 1-13, 15, and 21-27 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Response to RCE Amendments
The previously indicated allowance of claims 22-23 from the last office action (mailed on 02/17/2022) are maintained, where independent claim 22 defines the structure limitation of “the first external electrode further comprising a plating layer that is disposed on the fourth electrode layer and directly on the portion of the third electrode layer”.

However, Applicant's Amendments and Arguments (filed 05/13/2022) with respect to the 103 rejection of independent claim 1 and the 102 rejection of independent claim 24 are moot in view of the new ground(s) of rejection in the RCE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoki et al. (US 2009/0226705 A1 and Motoki hereinafter).
Regarding claim 24, Motoki discloses a multilayer electronic component (item 1a of Fig. 3 and ¶[0048] shows and indicates multilayer electronic component 1a) comprising: a body including a dielectric layer, and a first internal electrode and a second internal electrode alternately disposed in a first direction with the dielectric layer interposed therebetween (items 5, 2, 3, 4 of Fig. 3 & items 31, 32 of Fig. 1 and ¶[0032-0033 & 0048-0049] shows and indicates body 5 {laminate} including dielectric layer 2 {insulator layers}, and first internal electrode 3 and second internal electrode 4 alternately disposed in first direction 32_31 {the direction from second principal surface 32 to first principal surface 31} with dielectric layer 2 interposed), and including a first surface and a second surface opposing each other in the first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction (items 6, 7 of Fig. 3 and ¶[0032 & 0048] shows and indicates first surface 32 {second principal surface} and second surface 31 {first principal surface} opposing each other in the first direction 32_31, third surface 6 {first end surface} and fourth surface 7 {second end surface} connected to  first and second surfaces 32 & 31 and opposing each other in a second direction 6_7 {the direction from first end surface 6 to second end surface 7}, and the fifth surface 1st-side-surface {not shown} and the sixth surface 2nd-side-surface {not shown} connected to the first surface 32 & second surface 31 & third surface 6 & fourth surace 7 and opposing each other in a third direction); and a first external electrode including a first electrode layer disposed on one of the third and fourth surfaces (items 8a, 21, 12 of Fig. 3 and ¶[0049 & 0051] shows and indicates first external electrode 8a_21 {external electrode 8a and thick-film edge electrode 21} including a first electrode layer 12 {underlying plating film}; where first external electrode 8a_21 is disposed on the third surface 6), a second electrode layer disposed on the first electrode layer (item 13 of Fig. 3 and ¶[0049-0051] shows second electrode layer 13 {intermediate plating film} disposed on first electrode layer 12), a third electrode layer disposed on the first and second surfaces (item 21 of Fig. 3 and ¶[0051] shows third electrode layer 21 {thick-film edge electrode}; where third electrode layer 21 is disposed on the on the first surface 32 and second surface 31), and a fourth electrode layer disposed on the second electrode layer and extending onto a portion of the third electrode layer (item 14 of Fig. 3 and ¶[0049-0051] shows and indicates fourth electrode layer 14 {outer plating film} disposed on the second electrode layer 13 and extending onto a portion of the third electrode layer 21), wherein, among the first surface, the second surface, and the one of the third and fourth surfaces, the third electrode layer is disposed on only the first and second surfaces (Fig. 3 and ¶[0051] shows where among the first surface 32 , the second surface 31, and the third surface 6, and the third electrode layer 21 is disposed on only the first surface 32 and the second surface 31), and the third electrode covers an end of one or more of the first and second electrode layers in the first direction (Fig. 3 and ¶[0051] shows where the third electrode 21 covers an end of first electrode layer 12 in the first direction 32_31), and the second electrode layer extends from the end of the first electrode layer to another end of the first electrode layer in the first direction (Fig. 3 and ¶[0049-0051] shows where second electrode layer 13 extends from the end of the first electrode layer 12 to the other end of the first electrode layer 12 in the first direction 32_31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US 2020/0211775 Al and Onodera hereinafter), in view of Ogawa et al. (US 2009/0303655 A1 and Ogawa hereinafter).
Regarding claim 1, Onodera discloses a multilayer electronic component (item C1 of Figs. 1-5 and ¶[0037] shows and indicates multilayer electronic component C1 {multilayer  capacitor}) comprising: a body including a dielectric layer, and a first internal electrode and a second internal electrode alternately disposed in a first direction with the dielectric layer interposed therebetween (items 3, D1 of Figs. 1-3 & items 7, 9 of Figs. 2-3 and ¶[0036-0039] shows and indicates body 3 including the dielectric layer, and first internal electrode 7 and second internal electrode 9 alternately disposed in a first direction D1 with the dielectric layer interposed in between), and including a first surface and a second surface opposing each other in the first direction, a third surface and a fourth surface connected to the first and second surfaces and opposing each other in a second direction, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other in a third direction (items 3a, 3b, 3c, 3e, D1, D2, D3 of Fig. 1 and ¶[0031] shows and indicates where body 3 includes first surface 3a {principal surface} and second surface 3b {other principal surface} opposing each other in the first direction D1 , third surface 3e {end surface} and fourth surface 3e-other {other end surface} connected to the first surface 3a and second surface 3b and opposing each other in a second direction D3 {third direction}, and fifth surface 3c {side surface} and sixth surface 3c-other {other side surface} connected to first surface 3a & second surface 3b & third surface 3e & fourth surface 3e-other and opposing each other in a third direction D2 {second direction}); and a first external electrode including a first electrode layer disposed on one of the third and fourth surfaces (items 5, E1 of Figs. 2-5 and ¶[0041 & 0049] shows and indicates first external electrode 5 includes first electrode layer E1 disposed on the third surface 3e; second external electrode 5-other includes first electrode layer E1 disposed on the fourth surface 3e-other), a second electrode layer disposed on the first electrode layer (item E2 of Figs. 2-5 and ¶[0041 & 0049] shows and indicates first external electrode 5 includes second electrode layer E2 disposed on the first electrode layer E1; second external electrode 5-other includes second electrode layer E2 disposed on the first electrode layer E1), a third electrode layer disposed on the first and second surfaces (item E3 of Figs. 2-5 and ¶[0041 & 0053] shows and indicates first external electrode 5 includes third electrode layer E3 disposed on the  first surface 3a and second surface 3b; second external electrode 5-other includes third electrode layer E3 disposed on the  first surface 3a and second surface 3b), and a fourth electrode layer disposed on the second electrode layer and extending onto a portion of the third electrode layer (item E4 of Figs. 2-7 and ¶[0041_0054 & 0067] shows and indicates first external electrode 5 includes fourth electrode layer E4 disposed on the second electrode layer E2 and extending onto a portion of the third electrode layer E3; second external electrode 5-other includes fourth electrode layer E4 disposed on the second electrode layer E2 and extending onto a portion of the third electrode layer E3), wherein, the fourth electrode layer includes a conductive metal (Figs. 2-7 and ¶[0054] indicates where fourth electrode layer E4 includes a conductive metal {fourth electrode layer E4 contains Sn, Sn—Ag alloy, Sn—Bi alloy, or Sn—Cu alloy}), and is in direct contact with the second electrode layer and the third electrode layer (item 15 of Figs. 6-7 and ¶[0067] shows and indicates where fourth electrode layer E4 is in direct contact with second electrode layer E2 and third electrode layer E3 through openings 15 shown in Figs. 6-7).
Onodera discloses the claimed invention except an electrode layer includes a conductive metal and glass.
Ogawa discloses an electrode layer includes a conductive metal and glass (items 6, 20, 21, 22 of Fig. 2 and ¶[0035 & 0038] shows and indicates electrode layer 6 {first plating layer} includes conductive metal 22 {Sn metal film} and glass 21 {where metal-coated glass particles 20 include glass particle 21 coated by metal film 22}; therefore, the multilayer electronic component of Onodera will have the fourth electrode layer include a conductive metal and glass by incorporating the plating layer comprised of metal-coated glass particles of Ogawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode layer includes a conductive metal and glass into the structure of Onodera. One would have been motivated in the multilayer electronic component of Onodera and have the electrode layer include a conductive metal and glass in order to enhance the adhesion of the plating layers to the first electrode layer and the multilayer electronic component body, and to assist in preventing permeation of plating solutions, as indicated by Ogawa in ¶[0036], in the multilayer electronic component of Onodera.

Regarding claim 2, modified Onodera discloses a multilayer electronic component, wherein the first electrode layer comprises the same metal as the first internal electrode, and the second electrode layer comprises the same metal as the fourth electrode layer (Onodera: Figs. 2-3 and ¶[0037_0051-0052 & 0054] indicates where 1st electrode layer E1 and first internal electrodes 7 are Ni {first electrode layer E1 may be a sintered metal layer made of Ni indicated in ¶[0051] and internal electrodes 7 and 9 are made of Ni indicated in ¶[0037]}; and where 2nd electrode layer E2 and 4th electrode layer E4 are Cu {second electrode layer E2 is a conductive resin paste that contains Cu metal powder indicated in ¶[0051] and fourth electrode layer E4 is a Sn—Cu alloy plating layer indicated in ¶[0054]}).

Regarding claim 3, modified Onodera discloses a multilayer electronic component, wherein the first internal electrode and the first electrode layer comprise Ni, and the second electrode layer and the fourth electrode layer comprise Cu (Onodera: Figs. 2-3 and ¶[0037_0051-0052 & 0054] indicates where 1st electrode layer E1 and first internal electrodes 7 are Ni {first electrode layer E1 may be a sintered metal layer made of Ni indicated in ¶[0051] and internal electrodes 7 and 9 are made of Ni indicated in ¶[0037]}; and where 2nd electrode layer E2 and 4th electrode layer E4 are Cu {second electrode layer E2 is a conductive resin paste that contains Cu metal powder indicated in ¶[0051] and fourth electrode layer E4 is a Sn—Cu alloy plating layer indicated in ¶[0054]}).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Onodera in view of Ogawa, as detailed in the rejection of claim 1 above, and in further view of Tozawa et al. (US 2018/0337001 A1 and Tozawa hereinafter), as motivated by Sato et al. (US 2012/0188682 A1 Sato hereinafter).
Regarding claim 4, modified Onodera discloses, wherein the first external electrode is comprised of first electrode layer, second electrode layer, third electrode layer, and the fourth electrode layer (Onodera: Figs. 2-5 and ¶[0041_0049_0051-0054 & 0067] shows and indicates first external electrode 5 includes fourth electrode layer E4 containing Sn base plating disposed on the third electrode layer E3 of Ni plating, third electrode layer E3 is disposed on second electrode layer E2 of conductive resin layer, and second electrode layer E2 is disposed on first electrode layer E1 of Ni sintered metal layer; second external electrode 5-other includes fourth electrode layer E4 containing Sn base plating disposed on the third electrode layer E3 of Ni plating, third electrode layer E3 is disposed on second electrode layer E2 of conductive resin layer, and second electrode layer E2 is disposed on first electrode layer E1 of Ni sintered metal layer). 
However, Onodera and Ogawa do not disclose further comprising an additional electrode layer disposed between the second electrode layer and the fourth electrode layer.
Tozawa discloses further comprising an additional electrode layer disposed between the second electrode layer and the fourth electrode layer (¶[0126] indicates further comprises an additional electrode layer of Cu plating layer disposed between the second electrode layer of Ni plating layer and the fourth electrode layer of Sn plating layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising an additional electrode layer disposed between the second electrode layer and the fourth electrode layer into the structure of modified Onodera. One would have been motivated in the multilayer electronic component of modified Onodera and have an additional electrode layer be disposed between the second electrode layer and the fourth electrode layer in order to prevent cracks that may occur during mounting by implementing a Cu plating layer between the outer fourth electrode layer of Sn base plating and third electrode layer of Ni plating, as motivated by Sato in ¶[0005_0007_0009 & 0015], in the multilayer electronic component of modified Onodera.

Allowable Subject Matter
Claims 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 22, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer electronic component comprising: … wherein the first external electrode further comprises a plating layer disposed on the fourth electrode layer and directly on a portion of the third electrode layer, as recited in combination in independent claim 22. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 22, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 23 is allowed.

Claims 5-13, 15, 21, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for allowance is due to a multilayer electronic component, wherein the first and second electrode layers are sintered electrodes formed by a transfer process, and the third and fourth electrode layers are sintered electrodes formed by a dipping process.
Regarding claim 6, the primary reason for allowance is due to a  multilayer electronic component, wherein, a region of the first external electrode disposed on the one of the third and fourth surfaces is defined as a connection portion, a region of the first external electrode disposed on the first and second surfaces is defined as a band portion, a region of the first external electrode between the first connection portion and the first band portion is defined as a corner portion, and a thickness of the corner portion is 2.25 µm or more.
Regarding claim 7, the primary reason for allowance is due to the dependency on claim 6.
Regarding claim 8, the primary reason for allowance is due to a  multilayer electronic component, wherein, thicknesses of the first and second electrode layers in a central portion of the body in the first direction are defined as Ta1 and Tb1, respectively, thicknesses of the first and second electrode layers, at a point at which an internal electrode disposed at an outermost side in the first direction is located, among the first and second internal electrodes, are defined as Ta2 and Tb2, respectively, Ta2/Ta1 is 0.9 to 1.1, and Tb2/Tb1 is 0.9 to 1.1.
Regarding claims 9 and 10, the primary reason for allowance is due to the dependency on claim 8.
Regarding claim 11, the primary reason for allowance is due to a multilayer electronic component, wherein a thickness of the third electrode layer is 8 to 11 µm.
Regarding claim 12, the primary reason for allowance is due to a multilayer electronic component, wherein the first external electrode further comprises a plating layer disposed on a portion of the third electrode layer that is exposed from the fourth electrode layer, and disposed on the fourth electrode layer.
Regarding claim 13, the primary reason for allowance is due to a  multilayer electronic component, further comprising a second external electrode including a fifth electrode layer disposed on another of the third and fourth surfaces, a sixth electrode layer disposed on the fifth electrode layer, a seventh electrode layer disposed on the first and second surfaces, and an eighth electrode layer disposed on the sixth electrode layer and extending onto a portion of the seventh electrode layer.
Regarding claim 15, the primary reason for allowance is due to a multilayer electronic component, wherein, among the first surface, the second surface, and the one of the third and fourth surfaces, each of the first and second electrode layers is disposed on only the one of the third and fourth surfaces.
Regarding claim 21, the primary reason for allowance is due to a multilayer electronic component, wherein the fourth electrode layer is a sintered electrode.
Regarding claim 25, the primary reason for allowance is due to a multilayer electronic component, wherein the first electrode layer comprises the same metal as the first internal electrode, and the second electrode layer comprises the same metal as the fourth electrode layer.
Regarding claim 26, the primary reason for allowance is due to a multilayer electronic component, wherein the first internal electrode and the first electrode layer comprise Ni, and the second electrode layer and the fourth electrode layer comprise Cu.
Regarding claim 27, the primary reason for allowance is due to a  multilayer electronic component, wherein, among the first surface, the second surface, and the one of the third and fourth surfaces, the third electrode layer is disposed on only the first and second surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847